DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.

Claim Objections
Claims 15-19 are objected to because of the following informalities:  
Claim 15 is improperly dependent upon itself, thereby claims 16-19 which are dependent upon claim 15 are also objected due to this improper dependency.  For examination purposes and expediency, it is assumed that claim 15 was intended to be dependent upon claim 14.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a nanofiber collecting mechanism provided at the collection rotation axis” in independent claims 1, 8, 9, 11, 12, 14, and 20.  See the teaching of the 
“a control mechanism configured to control the collecting mechanism drive motor” in claims 1, 8, and 9.  See control mechanism 8, see Fig. 4, see [0050].  Thereby, there is a broad interpretation of any controller or CPU.
“a peel off mechanism configured to peel off the nanofiber collected by the nanofiber collecting mechanism when the nanofiber collecting mechanism in the non-collecting position” in independent claims 1, 8, 9, and 12.  See teaching of the peel off bar group with plurality of bars, see also element 12, Figs. 2 and 6, see also [0046].
“discharge flow direction deflection mechanism” of independent claims 14 and 20.  See element 16 and further teaching of air nozzles 17, Figs. 6, and 8-10, see [0067].  The equivalent for this being air/gas nozzles used to effect the fiber stream towards the collecting surface.
“nanofiber deposition and formation device” in independent claims 14 and 20.  This is referred as element 1, see Figs. 1-4 and 6, [0049].  This a general broad teaching with no particular specific structures taught in the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/185272 A (referred as JP’272, see IDS) in view of Pokorny (US 2014/0284827).
The JP’272 reference teaches (in particular, see claims, paragraphs [0014]-[0018], fig. 3, for example) of a spinning device, and indicates that: 
the spinning device is provided with a melt state maintaining means that discharges a polymer material into hot wind and blows polymer material fibers and blows and stretches the fibers while keep the polymer material fibers at high temperature and maintaining the molten state; 


    PNG
    media_image1.png
    488
    1010
    media_image1.png
    Greyscale

In regards to claim 14, JP’272 teaches of a nanofiber deposition and formation device for collecting and depositing nanofiber (see Figs. 3 and 4) by a nanofiber collecting mechanism (see collecting section B, nanofiber collection apparatus 5, base material C), the nanofiber being discharged from a discharge nozzle (see spinning nozzle 1, discharge port 11) of a nanofiber discharge device configured to produce nanofiber by discharging a molten resin or a dissolved resin to a gas flow and drawing in a fiber form with a fine diameter, the nanofiber deposition and formation device comprising a discharge flow direction deflection mechanism (see hot air blowing nozzle 4) configured to deflect a direction of a discharged nanofiber flow from the discharge nozzle to the nanofiber collecting mechanism.  

Furthermore, Pokorney teaches of a nanofiber forming apparatus that includes a nanofiber discharge device 3 and further of the nanofibers 5 that are collected upon collecting electrodes (6) that are arranged as bars on the collector 9, see Fig. 2, wherein the collector is rotatable, see [0019].  Here, Pokorney teaches a known arrangement in collecting the formed nanofibers upon a nanofiber collecting mechanism that would be encompassed by the claimed nanofiber collecting mechanism as interpreted under 112(f).
Here, it would have been obvious for one of ordinary skill in the art to modify the collection section B of the JP’272 with the nanofiber collecting mechanism as taught by Pokorney as an equivalent structure to the claimed nanofiber collecting mechanism and further allowing for the production of two-dimensional or three-dimensional fibrous materials, see [0019] of Pokorney.  Further, the claimed nanofiber deposition and formation device of the claim, one skilled in the art would recognize the device as seen in Figs. 3 and 4 as being equivalent to the claimed device in forming the nanofibers that are formed and deposited upon a collection surface.
	
In regards to claim 15 (dependent upon claim 14), wherein the discharge flow direction deflection mechanism includes an air nozzle configured to deflect the direction of the discharged nanofiber flow by directing deflecting air from a direction of a side of 
In regards to claim 20, this is a method claims and would encompass the use of the structure taught in claim 14, see above.
In regards to claim 21 (dependent upon claim 20), this is a method claim having similar limitations set forth in claim 15, see above.

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’272 in view of Pokorney as applied to claim 15 above, and further in view of McDowall (US 5876388, related to JPH7-275293A from IDS).
In regards to claims 16 and 17, the JP’272 references does not specifically disclose providing the deflection air flow device with the change in the air blasting angle for the air nozzle, and to adjust the air blast amount.
However, in McDowell, which belongs to the same technical field of melt-blown nonwoven fabrics, could be said to disclose an angle change means and a wind amount change means for a deflection air flow device.  McDowell pertains to a spinning device (spinneret or capillary die 26) with collection device (forming surface 30), and indicates that: the spinning device forms an airflow fine fiber flow (spun fibers 28) and changes the path of the fiber flow using a deflection air flow (see gas supplying device 34), see Col. 6, lines 1-25; 

    PNG
    media_image2.png
    634
    789
    media_image2.png
    Greyscale

the fiber diameter in the airflow fine fiber flow is about 0.5 µm or larger; the collection angle of fibers to be collected by the deflection air flow is preferably from about 10° to about 80°; and the flow speed of the deflection air low is kept to a level that is adequate for changing the airflow fine fiber flow, but is not very high so as to not cause turbulence or scatter of fibers, see Col. 6, lines 26-43.  It is considered that an angle change means for the deflection air flow and a wind amount change means are provided, and this allows for controlling the alignment of the fibers during the process, see Col. 5, lines 41 to Col. 6, line 5, via use of the secondary gas stream. 
It would have been obvious for one of ordinary skill in the art to provide the deflection air flow device in JP’272 in view of Pokorney with an angle change means and a wind amount change means as taught by McDowell as it allows for control of the alignment of the fibers, see McDowell Col. 5, lines 41-43.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’272 in view of Pokorney as applied to claims 15 above, and further in view of Tsai (US 2012/0045957).
In regards to claim 18 (dependent upon claim 15), wherein the air nozzle is provided in plurality and the plurality of air nozzles are concentrically disposed at regular angular intervals to the discharge nozzle.  The JP’272 reference does not teach of the plurality of air nozzles that are concentrically disposed.
Tsai teaches of a compressed air via blow ducts 78 that are located to create an attenuating air flow AA, the attenuating air flow to draw and attenuate fibers F, see Fig. 8, and [0058].  As seen in Tsai in Fig. 8, the blow ducts are located and concentrically disposed at regular angular intervals in regards to the discharge nozzle 73.  Tsai being relevant to the JP’272 reference as it is also directed to forming nonwoven filaments via spinning.
In this regards, it would have been obvious for one of ordinary skill in the art to further modify the air nozzles of JP’272 in view of Pokorney with the air nozzles arrangement as taught by Tsai that provides an arrangement that allows for attenuating the fibers.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’272 in view of Pokorney and Tsai as applied to claim 18 above, and further in view of Parker (US 2014/0322515) and McDowall (US 5876388, related to JPH7-275293A from IDS)
In regards to claims 19 (dependent upon claim 18), further comprising an air blast control mechanism configured to continuously control air blasting operation of the 
	The JP’272, Pokorney, and Tsai reference fail to teach of the control of the air blasting operation of the air nozzles.
Parker teaches of the nozzle 1912, along with the teaching of one or more gas jets [0201], see Figs. 19A-19C, wherein including gas jet at low ang of impact in Fig. 19B, and high angle of impact in Fig. 19C.  Further Parker teaching of changing the speed of the gas jet, setting and/or changing the flow rate of the gas, the orientation of the nozzle, see [0213], further, the jet nozzle 1912 having a controller mechanism for different aspects being controlled by the user, see [0214].  Thus, it is known in regards to the air nozzles that can be controlled with different flow rates and settings, and further, McDowall teaches of an angle change means for the deflection air flow and a wind amount change means are provided, and this allows for controlling the alignment of the fibers during the process, see Col. 5, lines 41 to Col. 6, line 5, via use of the secondary gas stream.  The operation of the air blasts along the concentric in either a clockwise or counterclockwise direction is recognized as different air flow changes along the desired alignments of the fibers formed during operation upon the collector.
Thus, the changes in the air flows can include changes to control the alignment of the fibers during the process.  Here, it would have been obvious for one of ordinary skill in the art to modify the air flow of JP’272 in view of Pokorney and Tsai with the control of the settings as taught by Parker and McDowall in order to control the alignment of the fibers. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’272 in view of Pokorney as applied to claim 21 above, and further in view of Tsai, Parker, and McDowall.
In regards to claim 22 (dependent upon claim 21), the limitation of the process claim encompasses the same limitation as set forth in claim 19 above regarding the manner of operating the air blasting operations, along with the features of claim 18 regarding the concentrically disposed air nozzles at regular intervals.  Thereby see teaching above for claim 19 which is also applicable to this claim.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the claimed invention of a device for collecting nanofiber drawn from resin, that is discharged into a gas flow, wherein, the nanofiber collecting mechanism that is rotated, and further of the peel off mechanism that is configured to peel off the nanofiber from the nanofiber collecting mechanism when the nano-fiber collecting mechanism.  Particularly in light of the claim interpretation of the nanofiber collecting mechanism and the peel off mechanism as set forth above.
Here, the closest prior art include:
Pokorny (US 2014/0284827) that teaches of the rotating nanofiber collecting mechanism.  However, the reference lacks teaching of the claimed peel off mechanism that operates with the nanofiber collecting mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Bansal (US 2019/0308390) teaching of gas flow system 32 and further of additional gas flow jets 36.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744